COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00563-CR

Colette Reyes                              §   From the 297th District Court

                                           §   of Tarrant County (1181465D)

v.                                         §   November 12, 2015

                                           §   Opinion by Justice Gardner

The State of Texas                         §   (p)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Anne Gardner________
                                          Justice Anne Gardner